Opinion issued November 1, 2012




                                    In The
                             Court of Appeals
                                   For The
                        First District of Texas


                            NO. 01–12–00410–CV


                    IN THE INTEREST OF J.W., a child


                  On Appeal from the 315th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2009-05447J


                      MEMORANDUM OPINION

     Appellant filed a notice of appeal containing two trial court cause numbers:

2009-05444J and 2009-05447J. Because each trial court cause number must be

assigned a separate appellate court number, these appeals were docketed as two

separate appeals, 01-11-01067-CV and 01-12-00410-CV, respectively. However,
the clerk’s record indicates that appellant was adjudicated in 2009-05444J, now

appeal number 01-11-01067-CV, and that the trial court granted the State’s motion

to nonsuit the cause underlying this appeal, 2009-05447J.

       Appellant filed a brief in appeal number 01-11-01067-CV, but no brief was

filed in this appeal. The brief was due in this appeal on August 29, 2012. On

September 14, 2012, appellant was notified that this appeal of the cause that had

been nonsuited was subject to dismissal for failure to timely file a brief. See TEX.

FAM. CODE ANN. § 56.01(b) (West Supp. 2012) (requirements governing a juvenile

appeal are as in civil cases generally); TEX. R. APP. P. 38.6(a) (governing time to file

brief), 38.8(a) (governing failure of appellant to file brief). After being notified that

this appeal was subject to dismissal, appellant did not respond. See TEX. R. APP. P.

42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                           2